IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

KEVIN J. BARKER,
Petitioner, : Case No, 3:19-cv-067

- VS - District Judge Walter H. Rice
Magistrate Judge Michael R. Merz

NORM ROBINSON, Warden,
London Correctional Institution

Respondent.

 

RECOMMITTAL ORDER

 

 

This is an action for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in which Petitioner

has filed Objections (ECF No. 25) to the Magistrate Judge’s Report and Recommendations on

Motion for Reconsideration (ECF No. 24).

The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant

to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions

to file a supplemental report analyzing the Objections and making recommendations based on that

analysis,
November 15, 2019.

beens pow
Walter H. Rice

United States District Judge
